Citation Nr: 1046723	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-27 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a dental 
disability, claimed as gum disease, loss of teeth, and jaw 
problems.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of bilateral alkali eye injury (eye disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1972 and July 1989 to June 1991, with additional periods of 
active duty for training, including during June 1983 and July 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In rating decisions dated August 2000, October 2001, and July 
2004, the RO denied entitlement to service connection for a 
dental condition, to include loss of teeth and jaw problems.  The 
Veteran did not appeal any of those decisions, and they became 
final.

2.  Since the last final rating decision in July 2002, evidence 
that is new, which relates to an unestablished fact necessary to 
substantiate the claim of service connection for a dental 
condition, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim, has not been received.  

3.  In rating decisions dated September 1984, July 2002, and July 
2004, the RO denied entitlement to service connection for history 
of bilateral alkali eye injury.  The Veteran did not appeal those 
decisions and they became final.  

4.  Evidence received since the final July 2004 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
bilateral alkali eye injury, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim, 
so as to permit reopening of the claim.  

5.  On the merits of the reopened claim, the most competent, 
credible, and probative evidence of record preponderates against 
a finding that the Veteran currently has residuals of bilateral 
alkali eye injury.  


CONCLUSIONS OF LAW

1.  The rating decisions dated in August 2000, October 2001, and 
July 2004 which denied service connection for a dental condition, 
to include loss of teeth and jaw problems, are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2010).

2.  New and material evidence has not been received with respect 
to the claim of entitlement to service connection for a dental 
condition, to include loss of teeth and jaw problems, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The rating decisions dated in August 2000, October 2001, and 
July 2004 which denied service connection for history of 
bilateral alkali eye injury are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2010).

4.  New and material evidence to reopen the claim of entitlement 
to service connection for residuals of bilateral alkali eye 
injury has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

5.  Residuals of bilateral alkali eye injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Dental Disability

Entitlement to service connection for a dental condition, to 
include loss of teeth and jaw problems, was denied in a rating 
decision dated August 2000.  At that time, the RO considered 
service treatment records which showed the Veteran began 
receiving treatment from military personnel for chronic 
periodontal disease in October 1989 and was subsequently referred 
for treatment from a private dentist in September 1990.  The 
STRs, which included records from Gundersen Lutheran Clinic, also 
showed that the private dentist continued the diagnosis of 
chronic periodontitis and conducted various procedures to treat 
the Veteran's condition, including periodontal surgery in January 
1991.  The evidence showed that the Veteran's tissues healed 
adequately following the surgery and that he was given 
postoperative prophylaxis, after which he was noted to have re-
accumulation of plaque and a loose bridge on tooth #17.  

Because the Veteran was being discharged from service shortly 
thereafter, a follow-up appointment was not scheduled and the 
Veteran was told that his records could be sent to his personal 
dentist if contact information was provided.  

The RO also considered a statement from Dr. K.L., dated January 
2000, which noted the Veteran had periodontal disease, which 
required periodontal surgery in service, that the Veteran's teeth 
were mobile, and that he would probably lose at least two of 
them.  

After evaluating this evidence, the RO denied the Veteran's claim 
on the basis that there was no evidence showing that he had a 
dental condition for which service connection may be established 
or a dental condition that was shown to be related to service or 
improper VA medical care.  In making this determination, the RO 
noted that for a compensable rating for any tooth loss, there 
must be evidence of trauma or disease with loss of substance of 
the mandible and/or maxilla bone and that compensable ratings are 
not assignable for periodontal disease.  The Veteran was advised 
of the RO's determination in August 2000 but he did not appeal 
the RO's determination.  Therefore, the August 2000 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Veteran's claim for a dental condition was readjudicated in a 
rating decision dated October 2001, given the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), although the 
Veteran did not submit any new or additional evidence in support 
of his claim.  In the October 2001 rating decision, the RO 
continued the denial of the Veteran's claim, noting that the 
service treatment records only showed treatment for periodontal 
problems and that there was no evidence of combat trauma or 
disease with loss of substance of the mandible and/or maxilla 
bone.  The RO denied the Veteran's claim on the same basis in a 
rating decision dated July 2004.  The Veteran did not appeal 
either the October 2001 or July 2004 rating decisions and, thus, 
they became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the last final decision in July 2004, the Veteran has not 
submitted any new or material evidence sufficient to reopen the 
claim of service connection for a dental condition.  Review of 
the record reveals that, in support of his claim, the Veteran has 
submitted a June 1969 dental health record and medical records 
from Gundersen Clinic showing treatment for chronic periodontitis 
from 1990 to 1991; however, that evidence was included in the 
record and considered by the RO in the previous rating decisions.  

The evidentiary record also shows that, at the October 2010 
hearing, the Veteran provided testimony regarding why he believes 
service connection should be established for a dental condition; 
however, the Veteran did not provide any new assertions, 
information, or evidence that had not been considered by the RO 
in its previous decisions.  

Indeed, the Veteran has always asserted that he believes his loss 
of teeth was due to the initial dental treatment he received 
during his military service from 1989 to 1991.  However, review 
of the evidence reveals that, at no time since the initial 
September 1984 rating decision, including during the pendency of 
the current claim to reopen, has the Veteran submitted evidence 
showing that he suffered any trauma or disease in service which 
caused a loss of substance of the body of the maxilla or mandible 
and resulted in a loss of teeth.  

Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, and 
does not serve to reopen the claim for service connection for a 
dental condition.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, we must conclude that no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).

Eye Disability

Entitlement to service connection for correctible hyperopia and 
history of bilateral alkali eye injury was denied in a rating 
decision dated September 1984.  At that time, the RO considered 
service treatment records which showed that, while the Veteran 
was on active duty for training in June 1983, he incurred an 
alkali injury to both eyes after wind blew dust into his eyes.  
The RO also considered an August 1984 VA examination which noted 
the in-service injury and the Veteran's report of developing eye 
problems following the injury, including itching, burning, and 
visual problems but showed that physical examination revealed he 
had physiologically normal eyes and hyperopia, which was 
correctable with glasses.  

After considering this evidence, the RO denied the Veteran's 
claim on the basis that his defective vision due to hyperopia is 
a constitutional or development abnormality, which is not 
considered a disability under the law, and because the in-service 
alkali eye injury was acute and transitory and did not result in 
any residual disability.  The Veteran did not appeal the RO's 
determination and, thus, the September 1984 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

In May 2002, the Veteran attempted to reopen his eye claim but he 
did not submit any new evidence in support thereof.  Therefore, 
service connection for history of bilateral alkali eye injury was 
denied in a July 2002 rating decision.  The Veteran submitted a 
timely notice of disagreement as the July 2002 rating decision 
and he was subsequently afforded a VA eye examination wherein the 
examining physician opined that the Veteran did not have any 
residual visual problems that were due to the cleaning solvent 
being blown into his face during service.  See November 2002 VA 
examination report.  

Subsequently, the RO sent the Veteran a statement of the case 
(SOC), dated December 2002, which addressed his eye claim but the 
Veteran did not perfect his appeal by submitting a timely 
substantive appeal.  Instead, review of the record reveals that, 
in November 2003, the Veteran submitted a VA Form 9 that 
addressed the issues addressed in the July 2002 rating decision; 
however, the RO informed the Veteran that the time period for 
appealing those issues had lapsed, as more than one year had 
passed since the July 2002 rating decision and more than 60 days 
had passed since the issuance of the SOC.  See 38 C.F.R. 
§ 20.302(b).  Therefore, the July 2002 rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Veteran's untimely substantive appeal was accepted as a claim 
to reopen the claim of service connection for an eye disability 
and, in support of his claim, the Veteran submitted a private 
treatment record from Dr. R.R., dated February 2004, which noted 
the Veteran's in-service chemical burn and also noted that, 
following the incident, the his vision changed and he required 
glasses.  Dr. R.R. stated that, given the Veteran's history, his 
refractive error could be secondary to injury.  After evaluating 
the evidence of record and weighing the opposing medical opinions 
included therein, the RO denied the Veteran's claim on the basis 
that it afforded more probative weight on the findings and 
opinions of the VA physicians who evaluated the Veteran in August 
1984 and November 2002 and determined that he did not have any 
residual eye disability due to the in-service injury.  See July 
2004 rating decision.  The Veteran did not appeal the RO's 
determination and, thus, the July 2004 rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the last final rating decision in July 2004, the Veteran 
has submitted a statement from Dr. G.J., dated January 2010, 
which states that it is reasonable to suspect that scar tissue 
noted during a surgical procedure in October 2009 was related to 
the in-service incident when cleaning solvent dust was blown into 
the Veteran's eye.  At the time of the last final decision, there 
was no evidence showing that the Veteran had any current residual 
condition or disability that was related to his in-service eye 
injury and, in determining whether new and material evidence has 
been submitted to reopen a claim for service connection, the 
Board presumes the credibility of all evidence.  See 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board finds that the evidence 
received since the July 2004 rating decision is new, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the claim 
for entitlement to service connection for residuals of bilateral 
alkali eye injury is reopened.  See 38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he currently has a bilateral eye disability that is 
related to an eye injury he incurred during service. 

As noted, the service treatment records reflect that, while the 
Veteran was on active duty for training in June 1983, he incurred 
an alkali injury to both eyes after wind blew dust into his eyes.  
The evidence shows that the Veteran presented to the emergency 
room complaining that his eyes were burning, itching, and 
swelling and objective testing revealed he had a high pH level in 
his eyes.  The evidence shows that the Veteran was treated with 
irrigation of his eyes and that, after three days of treatment, 
his pH level returned to normal bilaterally.  At discharge from 
the hospital, the Veteran was shown to have normal pH level with 
good visual acuity bilaterally.  The service treatment records do 
not contain any other pertinent complaints, treatment, or 
findings related to the Veteran's eyes or the June 1983 eye 
injury.  

Following discharge from his first period of active duty, the 
Veteran attempted to establish service connection for an eye 
injury.  However, an August 1984 VA examination revealed he had 
physiologically normal eyes and hyperopia, which was correctable 
with glasses, providing evidence against this claim.  Likewise, a 
VA physician who evaluated the Veteran's eyes in November 2002 
determined that the Veteran did not have any residual visual 
problems that were due to cleaning solvent being blown into his 
face during service, providing more evidence against this claim.  

In support of his claim, the Veteran has submitted medical 
opinions which purport to establish that the Veteran currently 
has an eye disability that is related to his in-service eye 
injury.  In February 2004, Dr. R.R. examined the Veteran and 
noted that he suffered a severe chemical burn during service, 
with vision changes and a need for glasses thereafter.  Dr. R.R. 
also provided findings regarding the Veteran's current visual 
acuity and stated that, given his history, the Veteran's 
refractive error could be secondary to injury.  Likewise, in 
January 2010, Dr. G.J. noted that the Veteran underwent Lasik 
surgery in October 2006 and a subsequent enhancement procedure on 
the right eye in October 2009, during which scar tissue was noted 
on the right cornea.  Dr. G.J. noted the Veteran's history of 
having cleaning solvent dust blow into his eyes in June 1983 and 
opined that it is reasonable to suspect that the scar tissue 
noted at the time of surgery was related to the incident that 
occurred in June 1983.  

The Veteran was afforded a VA/QTC examination in February 2010 to 
determine if he has a residual eye disability related to his in-
service eye injury.  The VA examiner noted the Veteran's reported 
medical history and current symptoms.  He also noted that medical 
records showed treatment for an alkali burn with good vision 
after the event.  

After evaluating the Veteran's eyes, lenses, and visual acuity, 
the VA examiner stated that the diagnosis is conjunctival 
scarring, with age-related cataracts and no evidence of 
retinopathy.  

As to the etiology of the Veteran's conjunctival scarring, the VA 
examiner noted that typical chemical keratitis can cause 
symblephron and scarring.  He noted, however, that the Veteran's 
vision returned to normal following treatment for the original 
injury.  He also noted that the small scar over the Veteran's 
right lasik flap could have been caused by the June 1983 injury 
or the lasik surgery performed in January 2010.  Nevertheless, 
the VA examiner opined that the Veteran's conjunctival scarring 
is less likely related to the in-service eye injury, noting that 
there are no medical records that document any scarring following 
the June 1983 injury and that the evidence shows the Veteran's 
vision returned to normal after treatment.  

Every medical opinion submitted in conjunction with this claim is 
considered competent medical evidence.  However, after carefully 
considering the evidence of record, the Board ascribes the most 
probative value to the opinion provided by the February 2010 
VA/QTC examiner.  The examiner reviewed the Veteran's claim file 
and examined the Veteran prior to rendering his opinion, which 
appears to be based on all relevant facts in this case.  Indeed, 
the VA examiner had the opportunity to review the treatment 
records generated during and after the in-service eye injury, in 
addition to all of the post-service medical evidence related to 
the Veteran's bilateral eye condition.  

In this context, the Board notes that, while Drs. R.R. and G.J. 
have provided medical opinions that purport to establish that the 
Veteran currently has an eye condition related to his in-service 
injury, it does not appear that either physician was aware of all 
relevant facts in this case, particularly the evidence that shows 
the Veteran's vision returned to normal following the in-service 
injury or the lack of evidence showing scarring following the 
injury.  The Board considers these facts particularly relevant in 
making a determination as to whether any currently manifested eye 
condition is related to the in-service injury and it appears that 
neither Dr. R.R. or Dr. G.J. were privy to this information, as 
there is no indication that they reviewed the entire claims file, 
or considered these facts, as they did not address this evidence 
in their opinions.  

As such, the Board finds that the most competent, credible, and 
probative evidence of record is the opinion provided by the 
February 2010 VA/QTC examiner, as his opinion is based on 
examination of the Veteran and all relevant facts in this case.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  
The Board also notes that the February 2010 VA opinion is 
supported by other evidence of record, including the service 
treatment records and VA examination reports dated August 1984 
and November 2002.  

In evaluating this claim, the Board has considered all lay 
statements submitted in support of this claim and notes that the 
Veteran is competent to report his current symptoms and the fact 
that he did not have eye problems or require glasses before the 
in-service injury.  While the competency and credibility of the 
Veteran's statements are not at issue, the Board finds that the 
probative weight of his statements is outweighed by the medical 
evidence and opinions of record, which are based upon medical 
principles and consider the development and progression of his 
eye condition during and since service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, and based upon the reasons and bases set forth above, 
the Board finds the preponderance of the most competent, 
credible, and probative evidence of record is against the grant 
of service connection for residuals of bilateral alkali eye 
injury, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

New and material evidence having not been submitted, the claim 
for service connection for a dental condition is not reopened, 
and the appeal is accordingly denied.

New and material evidence having been submitted, the claim of 
service connection for residuals of bilateral alkali eye injury 
is reopen.

Entitlement to service connection for residuals of bilateral 
alkali eye injury is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


